77099: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-26873: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 77099


Short Caption:KEMP (TERRELL) VS. STATECourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - C317634Classification:Criminal Appeal - Other - Direct


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantTerrell Deshon KempTravis D. Akin
							(Former)
						
							(The Law Office of Travis Akin)
						Lucinda L. Coumou
							(Coumou Law Group)
						Jason C. Makris
							(Former)
						
							(Makris Legal Services, LLC)
						


RespondentThe State of NevadaJohn T. Afshar
							(Clark County District Attorney)
						Alexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						





Docket Entries


DateTypeDescriptionPending?Document


10/03/2018Filing FeeAppeal Filing Fee Waived.  Criminal.


10/03/2018Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement and Notice of Briefing Schedule mailed to counsel for appellant.)18-38789




10/24/2018Docketing StatementFiled Docketing Statement Criminal Appeals.18-41764




01/15/2019Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's Opening Brief and Appendix due: February 14, 2019. (SC).19-02108




02/14/2019MotionFiled Appellant's Motion for Extension of Time to File Opening Brief and Appendix (First Request).  (SC)19-07176




02/15/2019MotionFiled Proper Person Appellant's Motion to Dismiss Appellate Counsel and Appoint Alternate Appellate Counsel. (SC).19-07366




03/06/2019Order/ProceduralFiled Order Regarding Motion to Dismiss Counsel and Granting Motion for Extension of Time.  Appellant has filed a motion to dismiss his counsel and appoint alternate counsel.  This court defers ruling on the motion to dismiss counsel.  Counsel for appellant shall have 5 days from the date of this order to inform this court, in writing, whether he was appointed or retained to represent appellant on appeal.  Appellant shall have until April 15, 2019, to file and serve the opening brief and appendix.  (SC)19-10091




03/12/2019MotionFiled Appellant's Response to Order of March 6, 2019  Regarding Appellant's Motion to Dismiss Counsel.  (SC)19-10818




03/18/2019Order/ProceduralFiled Order Denying Motion. Appellant has filed, in pro se, a motion to dismiss his appointed counsel. The motion is denied without prejudice. fn1 [Counsel's request-contained within his March 12, 2019 response- that this court postpone ruling on the motion to dismiss pending his visit with appellant is denied.] (SC).19-11763




04/01/2019TranscriptFiled Notice from Court Reporter. Loree Murray stating that the requested transcripts were delivered.  Dates of transcripts: 10/31/17. (SC)19-14236




04/19/2019MotionFiled Appellant's Motion for Extension of Time to File Opening Brief and Appendix Pursuant to NRAP 26 and NRAP 27 (Second Request). (SC)19-17426




04/19/2019MotionFiled Appellant's Motion for Extension of Time to File Opening Brief and Appendix Pursuant to NRAP 26 and NRAP 27 (First Request). (SC)19-17427




05/02/2019Order/ProceduralFiled Order Regarding Transcripts and Granting Motion.  Certificates of Delivery of Transcripts from Court reporters Loree Murray and Gina Shrader and court recorder Sharon Nichols due:  7 days.  If appellant requires the production of any other transcripts he shall so inform this court, in writing, within 7 days of the date of this order.  Appellant shall have 60 days from the date of this order to file and serve the opening brief and appendix.  (SC)19-19373




05/24/2019MotionFiled Proper Person Appellant's Motion for Reconsideration to Dismiss Appellate Counsel and to Appoint Counsel. (SC)19-22814




05/28/2019TranscriptFiled Notice from Court Reporter. Sharon Nichols stating that the requested transcripts were delivered.  Dates of transcripts: 06/19/18. (SC).19-23074




06/06/2019Order/ProceduralFiled Order Denying Motion. Appellant's pro se motion for reconsideration of this court's March 13, 2019, order denying appellant's motion to dismiss his appointed counsel is denied. (SC).19-24516




07/23/2019Order/ProceduralFiled Order.  Appellant shall have 7 days from the date of this order to file and serve the opening brief and appendix.  (SC)19-31096




07/30/2019MotionFiled Appellant's Motion for Extension of Time to File Appellant's Opening Brief & Appendix (Third Request). (SC)19-32166




08/07/2019Order/ProceduralFiled Order Granting Motion. Appellant's Opening Brief and Appendix due: August 30, 2019. (SC).19-33245




08/30/2019MotionFiled Appellant Terrell Kemp's Motion for Extension of Time to File Opening Brief and Appendix Pursuant to NRAP 26 and 27 (Fourth Request). (SC).19-36618




09/12/2019Order/ProceduralFiled Order Denying Motion.  Appellant's Opening Brief and Appendix due:  14 days.  (SC)19-38108




09/26/2019MotionFiled Appellant's Motion for Reconsideration of Motion for Extension of Time to File Opening Brief and Appendix (First Request). (SC)19-40200




09/30/2019MotionFiled Appellant's Motion for Reconsideration of Motion for Extension of Time to File Opening Brief and Appendix (Second Request). (SC)19-40678




10/16/2019Order/ProceduralFiled Order Denying Motions.  Appellant shall have 14 days from the date of this order to file and serve the opening brief and appendix.  (SC)19-42837




10/30/2019MotionFiled Appellant's Motion for Extension of Time to File Opening Brief and Appendix (Fourth Request). (SC)19-44731




11/14/2019Order/ProceduralFiled Order.  Appellant shall have until November 20, 2019, to file and serve the opening brief and appendix.  (SC)19-46766




11/20/2019MotionFiled Appellant's Motion for Extension of Time to File Opening Brief and Appendix (Fifth Request). (SC)19-47631




11/25/2019Order/ProceduralFiled Order Granting Motion. Appellant's Opening Brief and Appendix due: December 2, 2019. (SC).19-48185




12/02/2019MotionFiled Appellant's Motion for Extension of Time to File Opening Brief and Appendix (Sixth Request). (SC)19-48844




12/20/2019Order/ProceduralFiled Order Removing Counsel, Referring Counsel to State Bar for Investigation, Remanding for Appointment of Counsel, and Suspending Briefing.  Counsel for appellants, Jason Makris, has failed to file any of the opening briefs, despite having been granted numerous extensions of time in each of these appeals.  Docket No. 75903:  This court denied the last three motions, but instead of filing the opening brief, he has filed a tenth motion for an extension of time. The motion is denied.  Docket No. 77099:  To date, he has not filed the opening brief and appendix, and instead has filed a motion for an eighth extension of time.  The motion is denied.  Docket No. 78203:  To date, he has not filed the opening brief and appendix, and instead has filed a sixth motion for an extension of time.  The motion is denied.  Docket No. 78365:  To date, he has not filed the opening brief and appendix, and instead has filed a fifth motion for an extension of time.  The motion is denied.  Docket No. 78526:  To date, he has not filed the opening brief and appendix, and instead has filed a sixth motion for an extension of time.  The motion is denied.  Therefore, Mr. Makris is removed as counsel in each of these appeals.  Bar Counsel's Report due:  90 days.  These appeals are remanded to the respective district courts for the limited purpose of securing appellate counsel for appellants.  District Court Orders Appointing Counsel due:  30 days.  Nos. 75903/77099/78203/78365/78526.  (SC)19-51533




01/17/2020Order/IncomingFiled District Court Order Appointing Counsel. Filed certified copy of minute order filed in district court on January 16, 2020 appointing Travis D. Akin as counsel for appellant. (SC)20-02409




01/31/2020Order/ProceduralFiled Order Reinstating Briefing.  Appellant's Opening Brief and Appendix due:  90 days.  (SC)20-04428




03/20/2020Notice/IncomingFiled Investigative Report. Investigative Report from the State Bar of Nevada re: attorney Jason C. Makris.  Original report was placed in attorney's bar file. (SC)


05/18/2020Notice/OutgoingIssued Notice to File Opening Brief and Appendix. Due Date: 15 days. (SC).20-18791




06/25/2020Order/ProceduralFiled Order Conditionally Imposing Sanctions. Conditional sanction of $250 due: 14 days or Opening Brief and Appendix due within same time period. (SC).20-23573




06/26/2020MotionFiled Proper Person Appellant's Motion to Dismiss Appellate Counsel and Appoint Alternate Appellate Counsel.  (SC)20-23813




06/26/2020Notice/OutgoingIssued Notice to Provide Proof of Service - Proper Person Appellant's Motion to Dismiss Appellate Counsel and Appoint Alternate Appellate Counsel.  Due date: 10 days.  (SC)20-23831




07/08/2020Notice/IncomingFiled Investigative Report. Investigative Report from the State Bar of Nevada re: attorney Jason C. Makris. Original report was placed in attorney's bar file. (SC)


07/30/2020Order/ProceduralFiled Order Removing Counsel, Referring Counsel to State Bar for Investigation, Remanding for Appointment of Counsel, and Suspending Briefing.  Attorney Travis D. Akin is removed as counsel in this appeal.  Bar Counsel Status Report due:  90 days.  District Court Order Appointing Counsel due:  30 days.  Briefing is suspended.  (SC)20-27790




09/16/2020Order/IncomingFiled District Court Order Appointing Counsel. Filed certified copy of order filed in district court on August 18, 2020 appointing Lucinda L. Coumou as counsel for appellant. (SC)20-34098




09/21/2020Order/ProceduralFiled Order Reinstating Briefing. The clerk of this court shall add Ms. Coumou as counsel of record for appellant in this appeal. Appellant's opening brief and appendix due: 90 days. fn1 [Appellant's previous counsel filed a transcript request form in accordance with NRAP 9(a). Should newly appointed counsel require the production of additional transcripts, counsel shall have 7 days from the date of this order to file and serve a request for the necessary transcripts pursuant to NRAP 9(a). If the necessary transcripts have already been prepared and are on file in the district court, the parties may include such transcripts in the appendix without filing a transcript request form.] (SC)20-34629




11/02/2020Notice/IncomingFiled Investigative Report. Investigative Report from the State Bar of Nevada re: attorney Travis Akin.  Original report was placed in attorney's bar file. (SC).


12/17/2020Notice/IncomingFiled Notice of Change of Firm Affiliation. Appellant counsel, Lucinda L. Coumou. (SC)20-45689




12/17/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's opening brief and appendix due: January 4, 2021. (SC)20-45729




01/04/2021BriefFiled Appellant's Opening Brief. (SC)21-00067




01/04/2021AppendixFiled Appellant's Appendix Volume 1 (Part 1). (SC)21-00090




01/04/2021AppendixFiled Appellant's Appendix Volume 1 (Part 2). (SC)21-00091




01/04/2021AppendixFiled Appellant's Appendix Volume 2. (SC)21-00092




01/04/2021AppendixFiled Appellant's Appendix Volume 3. (SC)21-00093




01/04/2021AppendixFiled Appellant's Appendix Volume 4. (SC)21-00095




02/03/2021Notice/IncomingFiled Notice of Appearance (John T. Niman, Deputy District Attorney as counsel for respondent). (SC)21-03267




02/03/2021MotionFiled Respondent's Motion for Enlargement of Time (First Request) (Answering Brief). (SC)21-03268




02/12/2021Order/ProceduralFiled Order Granting Motion.  Respondent shall have until March 5, 2021, to file and serve the answering brief.  (SC)21-04328




02/18/2021Notice/IncomingFiled 2nd Investigative Report. Investigative Report from the State Bar of Nevada re: attorney Travis Akin.  Original report was placed in attorney's bar file. (SC).


03/04/2021BriefFiled Respondent's Answering Brief. (SC)21-06388




04/01/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Reply Brief due:  April 19, 2021.  (SC)21-09450




04/19/2021BriefFiled Appellant's Reply Brief.  (SC)21-11209




04/19/2021Case Status UpdateBriefing Completed/To Screening.  (SC)


09/16/2021Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of conviction AFFIRMED." fn4 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] JH/LS/MG. (SC)21-26873




10/11/2021RemittiturIssued Remittitur. (SC).21-29043




10/11/2021Case Status UpdateRemittitur Issued/Case Closed. (SC).


10/19/2021RemittiturFiled Remittitur. Received by District Court Clerk on October 12, 2021. (SC)21-29043





Combined Case View